                                                      UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF WISCONSIN


                         UNITED STATES OF AMERICA,

                                         Plaintiff,

                                 v.                                                       Case No. 17-CR-190

                         TORONSE CARTER,

                                     Defendant.
                         ________________________________________________________________________

                                   DEFENDANT’S MOTION TO REOPEN DETENTION HEARING


                                 Defendant, Toronse Carter, represented by Craig S. Powell of Hart Powell, SC,

                         hereby moves the Court to reopen the detention hearing in this matter under Title 18 U.S.C. §

                         3142(f) as there is now information that exists that was not known to Carter or his counsel at

                         the time of the original detention hearing and that has a material bearing on whether there are

                         conditions of release that will reasonably assure Carter’s appearance and the safety of the

                         community. In support thereof, Carter provides the following:

                            1.   On November 7, 2017, Carter was charged alone in a three-count indictment with using

                         a facility of interstate commerce to participate in a riot in violation of 18 U.S.C. §§ 2101(a)(2)

                         and 2; maliciously damaging, by means of fire, the BP Gas Station at 3113 N. Sherman Blvd,

                         which is a building used in interstate commerce in violation of 18 U.S.C. §§ 844(i) and 2; and

                         knowing using fire at the same BP Gas Station to commit the felony offense of rioting, in

                         violation of 18 U.S.C. §§ 844(h) and 2. (Dkt. #1)
   HART POWELL, SC
   ATTORNEYS AT LAW
735 NORTH WATER STREET
       SUITE 1212
  MILWAUKEE, WI 53202
     (414) 271-9595
                                                                         1




                          Case 2:17-cr-00190-PP-NJ Filed 10/26/18 Page 1 of 4 Document 37
                             2. Carter appeared with counsel from the Wisconsin Federal Defender’s office1 for an

                          arraignment and detention hearing on November 8, 2017. (Dkt. # 4) Carter entered not guilty

                          pleas and, though the charges did not give rise to a presumption of detention, the Government

                          moved for detention arguing that Carter posed a flight risk and danger to the community. (Id.)

                          The Government cited the violent nature of the crimes, its view of the evidence as strong,

                          Carter’s mental health, and an anecdote alleging that Carter had threatened a Government

                          witness 10 months before indictment as factors tending to show Carter was a flight risk and a

                          danger. (Id.)

                             3. Counsel for Carter highlighted Carter’s lack of criminal record, his lifelong residence in

                          Milwaukee, his treatment for mental health issues with medication, and the fact that he was

                          previously arrested and released without flight indicated that he was neither a flight risk nor a

                          danger. Counsel asked for release with location monitoring and to his aunt as a third-party

                          custodian. (Id.)

                             4. The Court ordered Carter detained, describing it as a “close case,” noting that the

                          weight of the evidence is strong. (Id.)

                             5. Undersigned counsel was subsequently appointed to represent Carter and, after one

                          meeting with Carter at the Dodge County Detention Center, moved the Court on November

                          15, 2018 to determine Carter’s competency to stand trial. (Dkt. # 8)

                             6. Magistrate Judge Joseph granted Carter’s motion and ordered that he undergo a

                          psychological evaluation for competency by Dr. Sheryl Dolezal. (Dkt. #14) Dr. Dolezal

                          conducted her evaluation of Carter on February 5, 2018, which included a lengthy interview
   HART POWELL, SC
   ATTORNEYS AT LAW
735 NORTH WATER STREET
       SUITE 1212
  MILWAUKEE, WI 53202
     (414) 271-9595      1 Undersigned counsel was subsequently appointed to represent Carter.
                                                                            2




                          Case 2:17-cr-00190-PP-NJ Filed 10/26/18 Page 2 of 4 Document 37
                         and the administration of several assessment tools. (Dkt. #23) Dr. Dolezal issued a report of

                         her evaluation on June 20, 2018; her ultimate opinion was that Carter was competent to

                         proceed. (Id.) Dr. Dolezal’s report /included the details of Carter’s intellectual and cognitive

                         testing, which placed him at the 0.3 percentile, “solidly within the Extremely Deficient” range.

                         (Id.) Despite these extreme cognitive deficiencies, Dr. Dolezal opined that Carter was

                         competent to stand trial, and offered recommendations centered around counsel spending more

                         time with Carter and explaining things to him in simple terms to help ensure Carter

                         understands what is going on. (Id.)

                            7. A competency hearing was held before Judge Joseph on August 7, 2018. Dr. Dolezal

                         testified at the hearing consistent with her written report, and Judge Joseph found Carter

                         competent to proceed. (Dkt. # 29) In so doing Judge Joseph acknowledged concerns with

                         Carter’s cognitive abilities, but agreed with Dr. Dolezal that some accommodations could be

                         made to ensure that Carter understood what was happening and was able to assist in his own

                         defense, also highlighting that “this all means that counsel will have to spend more time with

                         Carter.” (Dkt. # 29, pg 7)

                            8. Carter has filed objections to Judge Joseph’s recommendations on Carter’s competency,

                         which are now pending before the District Court. (Dkt. # 31)

                            9. Pursuant to 18 U.S.C. § 3142(f), Carter respectfully requests that the Court reopen the

                         detention hearing to take evidence on new information material to the determination of

                         whether any conditions of release exist to assure Carter’s appearance in court and the safety of

                         the community.
   HART POWELL, SC
   ATTORNEYS AT LAW
735 NORTH WATER STREET
       SUITE 1212
  MILWAUKEE, WI 53202
     (414) 271-9595
                                                                       3




                         Case 2:17-cr-00190-PP-NJ Filed 10/26/18 Page 3 of 4 Document 37
                            10. Specifically, Carter asserts that the true nature and extent of Carter’s cognitive

                         deficiencies, as outlined by Dr. Dolezal, were not known to the parties or Court at the time of

                         the original detention hearing. This new information bears directly on Carter’s danger to the

                         community as well as the weight of the evidence against him. Furthermore, counsel for Carter

                         has now had an opportunity to review the discovery and evidence against Carter, an

                         opportunity not yet provided at the time of the original detention haering, and would

                         vigorously dispute that the evidence against Carter for the charges issued is strong.

                                WHEREFORE, Carter respectfully requests that the Court reopen the detention

                         hearing in this matter to consider new information and argument relevant to the propriety of

                         Carter’s continued detention pending trial.

                                Dated at Milwaukee, Wisconsin, this 26th day of October, 2018

                                                                               Respectfully submitted,

                                                                               By: /s/ Craig S. Powell
                                                                               Craig S. Powell
                                                                               State Bar #1046248
                                                                               HART POWELL, SC
                                                                               735 North Water Street, Suite 1212
                                                                               Milwaukee, WI 53202
                                                                               (414) 271-9595
                                                                               (414) 271-3701 [Facsimile]
                                                                               cspowell@hartpowell.com




   HART POWELL, SC
   ATTORNEYS AT LAW
735 NORTH WATER STREET
       SUITE 1212
  MILWAUKEE, WI 53202
     (414) 271-9595
                                                                       4




                          Case 2:17-cr-00190-PP-NJ Filed 10/26/18 Page 4 of 4 Document 37
